In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00089-CV



  MICHAEL HEAD AND ALL OCCUPANTS, Appellants

                           V.

        DACYN INVESTMENTS LTD, Appellee



      On Appeal from the County Court at Law No. 1
                   Bell County, Texas
                 Trial Court No. 87,756




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                     MEMORANDUM OPINION
         Michael Head filed a timely notice of appeal on September 12, 2018. 1 The clerk’s record

was filed on September 26, 2018. The reporter’s record was filed on November 2, 2018. The

original deadline for Head’s appellate brief was December 3, 2018. When neither a brief nor a

motion to extend time for filing same was received by December 3, 2018, this Court advised Head

by letter dated December 18, 2018, that the brief was late. We further extended the deadline for

filing the brief to January 2, 2019. We warned Head that failure to file the brief by January 2,

2019, would subject this appeal to dismissal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b), (c).

         We have received no responsive communication from Head and have not received his

appellate brief. Having received no response to this Court’s letter of December 18, 2018, Head’s

appeal is ripe for dismissal for want of prosecution. Consequently, Pursuant to Rules 38.8 and

42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal for want of prosecution.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                                      Scott E. Stevens
                                                      Justice

Date Submitted:            January 17, 2019
Date Decided:              January 18, 2019

1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of
any conflict between precedent of the Third Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.

                                                          2